DETAILED ACTION
This is the initial Office action based on the preliminary amendment filed on November 15, 2022.
Claims 1-20 are pending.
Claims 1-5, 8, 10-12, and 15-20 have been amended.
For clarity of the prosecution history record, the Examiner asked the Applicant’s representative to submit a terminal disclaimer in order to overcome a double patenting issue with US 11,269,627. However, the Applicant’s representative indicated that the Applicant would like the double patenting rejection be made on the record (see Applicant-Initiated Interview Summary sent on 11/15/2022). Therefore, a Non-Final Rejection is being prepared.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. Note that the specification explicitly recites “computer-readable medium” and “tangible computer readable storage medium” (see page 28, paragraph [0099]). See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: “A/The computer-readable non-transitory medium” should read -- A/The non-transitory computer-readable medium -- in Claims 15-20.

Claim Objections
Claims 1, 3-5, and 8-20 are objected to because of the following informalities:
Claim 1 contains a typographical error: the word “and” should be added after the “generating threshold values […]” limitation.
Claims 3-5, 8, 10-12, and 16-19 recite “the performance factors.” It should read -- the performance factors of the software instances --. Note that Claims 1, 2, 19, and 20 already recite “the performance factors of the software instances.” Applicant is advised to make the amendment in order to keep the claim language consistent throughout the claims.
Claims 4 and 5 recite “the non-transitory computer-readable memory medium.” It should read -- the non-transitory memory medium --.
Claim 5 recites “the plurality of correlation coefficient.” It should read -- the plurality of correlation coefficients --.
Claim 8 contains a typographical error: a comma (,) should be added after “the particular consumer computer” in “the particular consumer computer the attribute being associated.” Note that a comma (,) is already recited in originally-filed Claim 8.
Claims 8 and 11 recite “the plurality of consumer computers.” For the purposes of providing sufficient antecedent basis and keeping the claim language consistent throughout the claims, “the consumer computers” in Claim 8 should read -- a plurality of consumer computers --.
Claims 8-14 recite “[t]he method.” It should read -- The/the computer-implemented method --.
Claim 11 recites “the performance behavior metrics.” It should read -- the plurality of different performance behavior metrics --.
Claim 15 recites “a change recommendation message.” It should read -- a change of recommendation message --.
Claim 20 contains a typographical error: the comma (,) after “cause the computer system to execute” should be replaced with a colon (:).
Claim 20 recites “the consumer computers.” It should read -- the plurality of consumer computers --.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3-8, and 10-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 2, 4-8, and 10-19 of U.S. Patent No. 11,269,627 (hereinafter “‘627”). Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1, 3-8, and 10-19 of the instant application define an obvious variation of the invention claimed in ‘627.

Examiner respectfully submits the relevant portions of MPEP §§ 804(II)(B)(1) and 804(II)(B)(1)(a) with emphasis added for purposes of convenience in discussion and illustration:

MPEP § 804(II)(B)(1) Obviousness-Type
>A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).<

Any obviousness-type double patenting rejection should make clear:
(A)	The differences between the inventions defined by the conflicting claims — a claim in the patent compared to a claim in the application; and
(B)	The reasons why a person of ordinary skill in the art would conclude that the invention defined in the claim at issue >is anticipated by, or< would have been an obvious variation of >,< the invention defined in a claim in the patent.

MPEP § 804(II)(B)(1)(a) One-Way Obviousness
If the application at issue is the later filed application or both are filed on the same day, only a one-way determination of obviousness is needed in resolving the issue of double patenting, i.e., whether the invention defined in a claim in the application would have been >anticipated by, or< an obvious variation of >,< the invention defined in a claim in the patent. See, e.g., In re Berg, 140 F.3d 1438, 46 USPQ2d 1226 (Fed. Cir. 1998) (the court applied a one-way test where both applications were filed the same day). If a claimed invention in the application would have been obvious over a claimed invention in the patent, there would be an unjustified timewise extension of the patent and an obvious-type double patenting rejection is proper. Unless a claimed invention in the application would have been >anticipated by, or< obvious over a claimed invention in the patent, no double patenting rejection of the obvious-type should be made, but this does not necessarily preclude a rejection based on another type of nonstatutory double patenting (see MPEP § 804, paragraph II.B.2. below).

Similarly, even if the application at issue is the earlier filed application, only a one-way determination of obviousness is needed to support a double patenting rejection in the absence of a finding: (A) of administrative delay on the part of the Office causing delay in prosecution of the earlier filed application; and (B) that applicant could not have filed the conflicting claims in a single (i.e., the earlier filed) application. See MPEP § 804, paragraph II.B.1.(b) below.

It is noted that the instant application is a later-filed continuation of ‘627. It is also noted that both the instant application and ‘627 were filed by the same inventive entity and by a common assignee/owner. Claims 1, 2, 4-8, and 10-19 of ‘627 contain every element of Claims 1, 3-8, and 10-19 of the instant application and thus anticipate the claims of the instant application. The claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting. A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Claim 1 of ‘627 as shown in the table below contains every element of Claim 1 of the instant application and as such anticipates Claim 1 of the instant application. Claims 2, 4-8, and 10-19 of ‘627 are not shown with Claims 3-8 and 10-19 of the instant application for the purpose of brevity.

Patent 11,269,627
Instant Application 17/682,905
1. A computer system, comprising:
1. A computer system, comprising:
at least one processor; and
at least one processor; and
a non-transitory computer-readable memory medium, coupled to the at least one processor, storing instructions executable by the at least one processor and which when executed by the at least one processor, cause the computer system to execute:
a non-transitory memory medium, coupled to the at least one processor, storing instructions executable by the at least one processor and which, when executed by the at least one processor, cause the computer system to execute:
programmatically receiving digital data representing a plurality of different performance behavior metrics that are associated with software instances that are respectively associated with a plurality of consumer computers and that specify values of performance factors of the software instances as the plurality of consumer computers interoperate with the software instances;

determining, based at least on the plurality of different performance behavior metrics, a plurality of data throughput values that represent processing throughput of the software instances as the plurality of consumer computers interoperate with the software instances;
determining, based at least on a plurality of different performance behavior metrics, a plurality of data throughput values that represent processing throughput of software instances as a plurality of consumer computers interoperate with the software instances;
determining, based at least on the plurality of data throughput values, relative capacity values of the software instances;
determining, based at least on the plurality of data throughput values, relative capacity values of the software instances;
adapting each machine learning prediction model of a plurality of machine learning prediction models to the relative capacity values of the software instances;
adapting each machine learning prediction model of a plurality of machine learning prediction models to the relative capacity values of the software instances;
determining a plurality of correlation coefficients from the plurality of machine learning prediction models and the plurality of data throughput values;
determining a plurality of correlation coefficients from the plurality of machine learning prediction models and the plurality of data throughput values;
determining a correlation coefficient of the plurality of correlation coefficients that is closest to a value of “1”;
selecting a correlation coefficient of the plurality of correlation coefficients;
executing a machine learning prediction model of the plurality of machine learning prediction models associated with the correlation coefficient of the plurality of correlation coefficients to result in outputting threshold values associated with the performance factors of the software instances; and
generating threshold values associated with performance factors of the software instances using at least a machine learning prediction model of the plurality of machine learning prediction models associated with the correlation coefficient of the plurality of correlation coefficients;
transmitting the threshold values associated with the performance factors of the software instances to a particular consumer computer among the plurality of consumer computers as part of a change recommendation message having a hyperlink which, when selected, causes automatic ally modifying an attribute of a particular software instance of the software instances that is associated with the particular consumer computer of the plurality of consumer computers, the attribute of the particular software instance of the software instances being associated with a particular performance factor among the performance factors of the software instances.
transmitting the threshold values associated with the performance factors of the software instances to a particular consumer computer among the plurality of consumer computers as part of a change of recommendation message that is configured to modify an attribute of a particular software instance of the software instances that is associated with the particular consumer computer of the plurality of consumer computers.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4 and 8-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 recites the limitation “the particular performance factor of the performance factors.” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “a particular performance factor of the performance factors” for the purpose of further examination.

Claim 8 recites the limitation “the consumer computers.” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “a plurality of consumer computers” for the purpose of further examination. Note that such interpretation would provide sufficient antecedent basis for the limitation “the plurality of consumer computers” in the claim.
Claims 9-14 depend on Claim 8. Therefore, Claims 9-14 suffer the same deficiency as Claim 8.

Allowable Subject Matter
Claims 1-20 are allowable over the cited prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191